DETAILED ACTION

This Office action is in response to papers filed on 11 February 2022.

Claims 1-20 are pending and presented for examination.

Response to Amendment
The rejection of claims 1-19 under 35 USC §101 as being directed to an abstract idea without significantly more is withdrawn in light of the amendments and arguments made.

The rejection of claims 1-6 and 10-20 under 35 USC §103 as being unpatentable over Collins (USPAP No. US 2018/0322598 A1) in view of Cho et al. (USPAP No. US 2013/0086243 A1) is withdrawn in light of the amendments and arguments made.

The rejection of claim 7 under 35 USC §103 as being unpatentable over Collins (USPAP No. US 2018/0322598 A1) and Cho et al. (USPAP No. US 2013/0086243 A1) in view of Norton et al. (USPAP No. 2019/0087078 A1) is withdrawn in light of the amendments and arguments made.

The rejection of claims 8 and 9 under 35 USC §103 as being unpatentable over Collins (USPAP No. US 2018/0322598 A1) and Cho et al. (USPAP No. US 2013/0086243 A1) in view of Nayak et al. is withdrawn in light of the amendments and arguments made.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-15, and 17-20 are allowed.  Claims 4 and 16 have been cancelled by Examiner’s Amendment.  Claims are renumbered 1-18.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Charles Maurer on May 2, 2022.

The application has been amended as follows: 
Cancel current claims and replace with claims as presented in Appendix.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	While  the reference of prior art to Collins (USPAP No. US 2018/0322598 A1)  teaches of a property management system that includes multiple components, the reference of prior art to Cho et al. (USPAP No. US 2013/0086243 A1) teaches of an apparatus and method for integrally managing maintenance of a plurality of electronic devices, the reference of prior art to Norton et al. (USPAP No. US 2019/0087078 A1) teaches of a service management system that facilitates service on building management system and the reference of prior art to Nayak et al. (USPAP No. 2019/0146431 A1) teaches of a building management system that includes building equipment located in a plurality of locations and configured to provide data relating to operation of the building equipment and a fault notification system, none of these references taken either alone or in combination with the prior arts of record disclose a building system for assurance services with timeseries, the building system including one or more memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to monitor a building asset for one or more events and generate a plurality of performance timeseries for the building asset based on the one or more events, determine an actionable insight for the building asset by cross-correlating the plurality of performance timeseries, specifically including:
	(claims 1, 14 and 20)  “… analyzing the plurality of performance timeseries with a set of rules to determine whether one or more first events of a first performance timeseries of the plurality of performance timeseries occurring at one or more first points in time are followed by one or more second events of a second performance timeseries of the plurality of performance timeseries occurring at one or more second points in time, wherein a rule of the set of rules is associated with a particular actionable insight of a plurality of actionable insights …”, in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art(s) of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        May 4, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119